Citation Nr: 0532564	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-19 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for a bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant retired in June 2003 after serving more than 
30 years on active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In June 2005, the appellant and 
his wife appeared and testified at a hearing held in 
Washington, D.C., before the undersigned.  A transcript of 
that hearing is of record.  

Also in June 2005, the appellant filed claims seeking an 
increased rating for tinnitus and service connection for 
headaches.  Since these matters have not been adjudicated by 
the RO and are not inextricably intertwined with the issue 
currently before the Board, they are referred back to the 
attention of the RO for further development or other 
appropriate action.  


FINDINGS OF FACT

1.  The appellant has demonstrated no more than level II 
hearing in the right ear and level I hearing in the left ear 
on official audiometric examinations.  

2.  Exceptional circumstances warranting referral of this 
appeal for extra-schedular consideration are not present.  


CONCLUSION OF LAW

An initial compensable rating for a bilateral hearing loss 
disability is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.85, Diagnostic Code 
6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  As discussed below, some 
of the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The RO issued a letter to the appellant dated August 25, 
2003, which was intended to satisfy the notification 
requirements of the VCAA pertaining to the appellant's 
original claim seeking service connection for a bilateral 
hearing loss disability.  A precedent opinion by the VA 
General Counsel (VAOPGCPREC 8-2003 (Dec. 22, 2003)) held 
that, in appeals such as the present one which are generated 
by a notice of disagreement with a VA rating determination on 
a claim for which VA has already given the notice required by 
38 U.S.C. § 5103(a), VA must issue a statement of the case if 
the disagreement is not resolved, but the VCAA does not 
require VA to provide additional notice of the information 
and evidence necessary to substantiate the newly raised 
claim.  This precedent opinion by the VA General Counsel is 
legally binding upon the Board.  See 38 U.S.C.A. § 7104(c).  
The required statement of the case was issued to the 
appellant on April 7, 2004, with supplement statements of the 
case issued in July and August 2004.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations with respect to the current appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant has been accorded three separate VA audiometric 
examinations in connection with the present appeal, all of 
which are consistent with each other.  Moreover, neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence or information.  At the June 
2005 hearing, the appellant did not indicate that any 
additional evidence was outstanding.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in October 2003, after the VCAA letter 
had been issued in August 2003.  Subsequently, additional 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claim was last adjudicated 
in August 2004 in the final supplemental statement of the 
case.  No subsequent response was received from the appellant 
or his representative.  There is no indication or reason to 
believe that that the ultimate decision of the RO on the 
merits of this claim would have been different had initial 
adjudication been preceded by additional VCAA notification.  
In sum, the Board is satisfied that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations and Pelegrini.  
Any remaining procedural errors would constitute harmless 
error.  Therefore, in the Board's opinion, there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

Evaluations for defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of hearing 
acuity as measured by results of controlled speech 
discrimination tests and by average pure tone threshold 
levels obtained by audiometric testing.  To evaluate the 
degree of disability resulting from defective hearing which 
is service-connected, the Rating Schedule establishes, based 
on the average pure tone threshold levels and the results of 
the controlled speech discrimination tests, 11 auditory 
acuity levels from numeric designations I (for an essentially 
normal acuity level) to level XI (for profound deafness).  
The United States Court of Appeals for Veterans Claims 
(herinafter "the Court") has noted that the "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to these disabilities, except as noted below.  

In general, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal.

The appellant retired from active service in June 2003, at 
which time his initial claim seeking disability compensation 
benefits was received.  

On an authorized audiological evaluation in September 2003 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
50
65
LEFT
20
15
55
60

The Puretone Threshold Average was 36.5 decibels (dB) in the 
right ear, and 37.5 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and of 92 percent in the left ear.  These findings 
translate to level II hearing in the right ear and to level I 
hearing in the left ear.  

On the next authorized audiological evaluation in March 2004, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
55
70
LEFT
20
20
55
60

The Puretone Threshold Average was 41.25 decibels (dB) in the 
right ear, and 36.5 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 96 percent in the left ear.  These findings 
translate to level I hearing in the right ear and to level I 
hearing in the left ear.  



On the most recent authorized audiological evaluation in June 
2004, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
60
55
LEFT
15
10
45
55

The Puretone Threshold Average was 37.5 decibels (dB) in the 
right ear, and 31.5 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 96 percent in the left ear.  These findings 
translate to level I hearing in the right ear and to level I 
hearing in the left ear.  

Thus, on three separate postservice audiometric examinations 
of the appellant, he demonstrated no more than level II 
hearing in the right ear and level I hearing in the left ear.  
These clinical findings translate to a noncompensable rating 
under Diagnostic Code 6100 of the Rating Schedule.  See 
38 C.F.R. § 4.85, Table VII.  This rating fully contemplates 
the fact that, as noted by one VA examiner, it is difficult 
for the appellant to understand verbal conversation when 
background noise is present.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  As previously noted, the assignment of disability 
ratings for hearing impairment is a mostly mechanical 
process.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
There is no indication in the record that the schedular 
evaluations are inadequate to evaluate the impairment of the 
appellant's earning capacity due to the disability at issue.  
The veteran has not required frequent hospitalization for 
this disability and the manifestations of this disability are 
not in excess of those contemplated by the schedular 
criteria.  The appellant has contended that his hearing loss 
disability has complicated his ability to do his job in 
various diplomatic assignments and, most recently, with the 
Office of Antiterrorism at the U.S. Department of State.  

However, while the Board is sympathetic to the difficulties 
experienced by the veteran as a result of his hearing loss 
disability, the veteran indicated during his personal hearing 
that his supervisors had never expressed such concern over 
his ability to perform his job.  In fact, the veteran 
explained that many disabled veterans with hearing loss 
disabilities have been employed by the State Department in 
its antiterrorism program because of their extensive 
experience in other relevant areas; and that his employers 
view the hearing loss disabilities of these employees as sort 
of an unavoidable problem.  It thus appears that the 
appellant's employer is well aware of the problems he has 
encountered as a result of his service-connected hearing loss 
disability and is satisfied with his performance of his 
duties in spite of these problems.  Consequently, the Board 
finds that the service-connected hearing loss disability has 
not been shown to result in marked interference in employment 
so as to warrant an extraschedular evaluation.  

In short, in the absence of any documented exceptional or 
unusual disability picture, the Board concludes referral of 
this case for extra-schedular consideration is not in order.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  




ORDER

An initial compensable rating for a bilateral hearing loss 
disability is denied.  



____________________________________________
MICHAEL LANE	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


